Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and the papers filed on January 27, 2020 for Application No. 16/634,417.  By the amendment, claims 13-25 are pending with claims 1-12 being canceled and newly claims 13-25 being added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claim 25, line 8, the phrase - -comprises a a first planetary- - is replaced with - -comprises [[a]] a first planetary- -.

Priority
Receipt is acknowledged of certified copies of papers submitted on 01/27/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 01/27/2020 has been considered by the examiner. 

Allowable Subject Matter
Claims 13-25 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 13, the prior art of record fails to disclose or render obvious an electrical axle drive device for a motor vehicle, the electrical axle drive device having at least one first electrical a braking element, configured so that a gear element of the first planetary gear stage or a gear element of the second planetary gear stage is fixable to a housing of the gear unit, wherein the braking element has an internal gear that is displaceable in a axial direction of the secondary planetary gear stage relative to the housing”.
Regarding claim 24, the prior art of record fails to disclose or render obvious a commercial motor vehicle, comprising an electrical axle drive, which comprises Attorney's Docket No: 0509-073 Page 7at least one first electrical machine, a gear unit configured to be driven by the first electrical machine, the gear unit comprising exactly two planetary gear stages configured to be driven by the at least one first with the combination features recited in the claim and particularly “a braking element, configured so that a gear element of the first planetary gear stage or a gear element of the second planetary gear stage is fixable to a housing of the gear unit, wherein the braking element has an internal gear that is displaceable in a axial direction of the secondary planetary gear stage relative to the housing”.
Regarding claim 25, the prior art of record fails to disclose or render obvious an electrical axle drive device for a motor vehicle, the electrical axle drive device having at least one first electrical machine, a gear unit configured to be driven by the at least one first electrical machine, the gear unit comprising exactly two planetary gear stages, a first gear stage is configured to be driven by the first electrical machine with the combination features recited in the claim and particularly “a braking element configured to attach a gear element of the second planetary gear stage to a housing of the gear unit, wherein the braking element has a sun gear of the second planetary gear stage switchable in a axial direction of the second planetary gear stage relative to the housing”.

The closest prior art reference is Hwang et al. (US 9,340,099).  Hwang discloses a continuously variable transmission comprises two planetary gear sets 10, 30 mounted on two parallel shafts and configured to transmit torque from motors 80, 100 to drive axle 90 but does not disclose the particular features required by claims 13, 24 and 25.
Claims 14-23 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tanaka et al. (US 2014/0287863) discloses a drive apparatus for an electric automobile, see Figure 1;
Ai (US 8,734,281) discloses a dual-mode electromechanical variable speed transmission apparatus and method of control, see Figures 9 and 10; and
Wenthen (US 2010/0285914) discloses a two-speed transaxle gearbox for electric vehicles, see Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/TINH DANG/Primary Examiner, Art Unit 3659